 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                NO. 2:18-MC-00090-RSL
11
                               Plaintiff,                         (2:08-CR-0007-1)
12
             vs.                                              Order Terminating
13                                                            Garnishment Proceeding
     HEIDI E. HOEPFNER,
14
              Defendant/Judgment Debtor,
15
           and
16
     DUVALL FAMILY GROCERY, INC.,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Duvall

25   Family Grocery, Inc. is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                        UNITED STATES ATTORNEY’S OFFICE
                                                                                      700 STEWART STREET, SUITE 5220
     (USA v. Heidi Hoepfner and Duvall Family Grocery, Inc., USDC#: 2:18-MC-00090-           SEATTLE, WA 98101
     RSL/2:08-CR-0007-1) - 1                                                                 PHONE: 206-553-7970
 1          DATED this 7th day of November, 2018.
 2
 3
                                      A
                                      JUDGE ROBERT S. LASNIK
 4
                                      UNITED STATES DISTRICT COURT JUDGE
 5
 6
     Presented by:
 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                        UNITED STATES ATTORNEY’S OFFICE
                                                                                      700 STEWART STREET, SUITE 5220
     (USA v. Heidi Hoepfner and Duvall Family Grocery, Inc., USDC#: 2:18-MC-00090-           SEATTLE, WA 98101
     RSL/2:08-CR-0007-1) - 2                                                                 PHONE: 206-553-7970
